Citation Nr: 1237298	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  He died in March 2006, and the appellant is his widow.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2005, the RO denied service connection for the cause of the Veteran's death.  The appellant did not file a notice of disagreement and the decision became final. 

2.  Evidence added to the record since the final denial of entitlement to service connection for the cause of the Veteran's death in December 2005 includes evidence that was not previously before agency decision makers; the evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2005 decision that denied the appellant's claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.   New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).   In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  In this case, as to the issue decided below, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  



New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionm4akers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In December 2005, the RO denied service connection for the cause of the Veteran's death, and so informed the appellant Veteran that same month.  She did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, private treatment records and VA examination reports.  The RO found that the cause of the Veteran's death, colon cancer, was denied since it was not shown to be related to military service, to include due to exposure to herbicides. 

Evidence added to the record since the May 1994 denial consists of a VA report regarding exposure to Agent Orange, a psychological stress and human immune study, and an Internet article discussing stress and the immune system.  Also added to the record is a VA opinion which does not support the claim.  The articles are not relevant since they do not refer to the Veteran's specific case.  Thus they cannot serve as a basis for opening the claim.  See, 38 C.F.R. § 3.156(c).  The VA opinion is against the claim.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  However there is also of record an October 2007 letter from a private examiner in which he states that the Veteran had colon cancer which caused his death.  It is also stated that colon cancer has several etiologic factors and that it can have an environmental basis.  The doctor stated that certainly contact with environmental agents or toxins such as Agent Orange or Dioxin are a matter of concern.  He states that contact with these environmental agents may have been a factor.  This evidence is new as it was not previously of record when the 2005 rating decision was made, and it is material as it raises a reasonable possibility of substantiating this claim.  

The evidence submitted by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

ORDER

New and material evidence has been received and the claim for service connection for the cause of the Veteran's death is reopened; to this extent, the claim is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  

The Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for dependency and indemnity compensation, VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a dependency and indemnity compensation case must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  The Veteran was service connected for PTSD at the time of his death.  The appellant has not been supplied with a notice letter on service connection for the cause of the Veteran's death as the issue addressed by the RO was for new and material evidence.  As the Board has reopened the claim, the VCAA notice provided to the appellant was not legally sufficient to fully comply with the requirements of Hupp, and remand is necessary to furnish the required notice and to ensure due process. 

Accordingly, the case is REMANDED for the following action: 

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103 (West 2002) and 38 C.F.R. § 3.159 (2011), the appellant should be notified what information and evidence are needed to substantiate her claim for service connection for the cause of the Veteran's death. 

Included therein should be notice specifically tailored to comply with the Court's holding in Hupp as to claims for VA dependency and indemnity compensation, including a listing of disorders for which service connection was established during the Veteran's lifetime, an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on one or more previously service-connected disorders, and an explanation of the evidence and information required to substantiate a claim based on a disorder not yet service connected. 

Depending upon the appellant's response, all assistance due her should then be provided to her by VA.  

2.  Thereafter, the AMC/RO, if appropriate, must readjudicate the claim for service connection for the cause of the Veteran's death on the basis of all pertinent evidence of record and all governing law and regulations.  An additional development deemed necessary should be accomplished.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case, if necessary.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


